Third District Court of Appeal
                               State of Florida

                          Opinion filed June 1, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D18-1870
                     Lower Tribunal No. F07-31111D
                          ________________


                          Frantzy Jean-Marie,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Dava J.
Tunis, Judge.

      Carlos J. Martinez, Public Defender, and Andrew Stanton, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for appellee.


Before HENDON, MILLER and BOKOR, JJ.

     BOKOR, J.
      Frantzy Jean-Marie appeals his convictions for eight crimes including

first-degree murder, attempted first-degree murder, Racketeer Influenced

and Corrupt Organization Act (RICO) violations, and RICO conspiracy. We

have considered the numerous arguments raised on appeal and find them

to be meritless; thus, we affirm the convictions without further discussion.

However, we write specifically to address the applicability of the statute of

limitations for the substantive RICO charge.

      Jean-Marie argues that the five-year statute of limitations in section

895.05(10), Florida Statutes (2003), barred his conviction for the RICO

charge. That statute provides that “[n]otwithstanding any other provision of

law, a criminal or civil action or proceeding under this act may be

commenced at any time within 5 years after the conduct in violation of a

provision of this act terminates or the cause of action accrues.” Id. Jean-

Marie contends that because the predicate offenses allegedly constituting

racketeering activity occurred more than five years prior to the filing of the

indictment, the statute of limitations bars the RICO charge and must be

vacated. See State v. Reyan, 145 So. 3d 133, 139 (Fla. 3d DCA 2014) (“In

a substantive RICO prosecution, the gravamen of the ‘crime’ is the pattern

of racketeering activity; that is, the individual predicate acts alleged to have

been committed by the defendant. The limitations period commences upon



                                       2
the date the ‘crime’ is completed which, for substantive RICO purposes, is

the date of the last charged predicate act committed by the individual

defendant.”); Perez v. State, 545 So. 2d 1357, 1358 (Fla. 1989) (noting that

“the limitations period in effect at the time of the incident giving rise to the

criminal charges controls the time within which prosecution must be begun”).

      However, Jean-Marie’s argument fails because the predicate acts

underlying the RICO charge included multiple homicides. Section 775.15(1),

Florida Statutes (2003), which prescribes general time limitations for criminal

prosecutions, provides that “[a] prosecution for a capital felony, a life felony,

or a felony that resulted in a death may be commenced at any time.”

(emphasis added). Thus, because the RICO charge here was predicated on

“a felony that resulted in a death,” section 775.15(1) governs the relevant

time limitations rather than section 895.05(10).

      Jean-Marie nonetheless argues that section 775.15(1) cannot apply

here because the statutory amendment adding the relevant language was

passed after the enactment of section 895.05 and did not evince a legislative

intent to abrogate the five-year limitation in the RICO statute. See Ch. 77-

334, § 5, Laws of Fla. (enacting RICO statute with same five-year limitation

period); Ch. 96-145, § 2, Laws of Fla. (adding “felony that resulted in death”

language to section 775.15 and providing that amendment will take effect



                                       3
October 1, 1996).     However, Jean-Marie’s interpretation gets it exactly

backwards. We presume legislative knowledge of the existing statutory

landscape. See Woodgate Dev. Corp. v. Hamilton Inv. Tr., 351 So. 2d 14,

16 (Fla. 1977) (“The courts presume that statutes are passed with knowledge

of prior existing statutes and that the legislature does not intend to keep

contradictory enactments on the books or to effect so important a measure

as a repeal of a law without expressing an intention to do so.”). Accordingly,

we assume the legislature knew of the existing five-year statute of limitations

in section 895.05(10) and, through the clear language of 775.15(1), intended

to remove that limitation in the subset of cases involving felonies resulting in

death. See Forsythe v. Longboat Key Beach Erosion Control Dist., 604 So.

2d 452, 455 (Fla. 1992) (“Where possible, courts must give full effect to all

statutory provisions and construe related statutory provisions in harmony

with one another.”); see also McKendry v. State, 641 So. 2d 45, 46 (Fla.

1994) (“[W]hen two statutes are in conflict, the later promulgated statute

should prevail as the last expression of legislative intent.”).

      Thus, we read the later-enacted section 775.15(1) in conjunction with

section 895.05(10) to provide no time limitation on the State’s ability to bring

a substantive RICO charge based on a predicate felonious act that resulted

in a death. See Borden v. East-European Ins. Co., 921 So. 2d 587, 595 (Fla.



                                        4
2006) (discussing how legislative intent, as discerned primarily by the plain

meaning of the actual language used in the statutes, is the “polestar” of

statutory interpretation).

      Affirmed.




                                     5